      Case 4:18-cv-00629 Document 13 Filed on 11/05/18 in TXSD Page 1 of 2




                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 MICHAEL TATE,

 Plaintiff,
                                                               Case No.: 4:18-cv-00629
 v.
                                                           Honorable Judge Gray H. Miller
 REGIONAL ACCEPTANCE
 CORPORATION,

 Defendant.

              AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

        IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, MICHAEL

TATE and the Defendant, REGIONAL ACCEPTANCE CORPORATION, through their

respective counsel and pursuant to Federal of Civil Procedure 41, that the above-captioned case

be dismissed with prejudice. Each party shall bear its own costs and attorney fees.


Dated: November 5, 2018                              Respectfully Submitted,

MICHAEL TATE                                         REGIONAL ACCEPTANCE
                                                     CORPORATION

/s/ Omar T. Sulaiman                                 /s/ Virginia Bell Flynn (with consent)
Omar T. Sulaiman                                     Virginia Bell Flynn
Counsel for Plaintiff                                Counsel for Defendant
Sulaiman Law Group, LTD                              Troutman Sanders LLP
2500 S. Highland Ave., Suite 200                     4320 Fairfax Avenue
Lombard, Illinois 60148                              Dallas, Texas 75205
Phone: (630) 575-8181                                Phone: (804) 697-1480
osulaiman@sulaimanlaw.com                            Virginia.Flynn@troutman.com
     Case 4:18-cv-00629 Document 13 Filed on 11/05/18 in TXSD Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.

                                                               s/ Omar T. Sulaiman
                                                               Omar T. Sulaiman
